Citation Nr: 0822717	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  06-13 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.	Entitlement to an initial compensable evaluation for 
residuals of malaria.

2.	Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and R.G.




ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
August 1970.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

In August 2006, the veteran, sitting at the RO, testified 
during a hearing conducted via video conference with the 
undersigned, sitting at the Board's main office in 
Washington, D.C.  A transcript of that hearing is of record.  

In a December 2006 decision, the Board denied the veteran's 
claim for an initial compensable evaluation for a left knee 
scar, and granted an initial 10 percent rating for residuals 
of a right wrist scar.  At that time, the Board remanded the 
issues of service connection for residuals of a knife wound 
to the left ankle and an initial compensable evaluation for 
residuals of shrapnel wounds to the left knee to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
issuance of a statement of the case (SOC) pursuant to 
Manlincon v. West, 12 Vet. App. 238 (1999).  The Board also 
remanded the veteran's claims for service connection for PTSD 
and an initial compensable evaluation for residuals of 
malaria to the AMC for further development.

Then, in an October 2007 rating decision, the RO granted 
service connection for PTSD.  This represents a full grant of 
the benefits sought as to the veteran's claim for service 
connection for PTSD.  As noted below, there is subsequent 
disagreement with the initial rating assigned.

Furthermore, in March 2008, a SOC was issued regarding the 
claims for service connection for residuals of a knife wound 
to the left ankle and an initial compensable evaluation for 
residuals of a shrapnel wound to the left knee.  
Administrative records indicate that a substantive appeal was 
received in May 2008.  That document is not on file and those 
issues have not been certified to the Board.  As such, if a 
timely substantive appeal was filed, these matters will be 
the subject of a separate decision.

The matter of entitlement to an initial rating in excess of 
30 percent for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the AMC.


FINDING OF FACT

The objective and probative medical evidence of record 
demonstrates that there is no showing of an active disease 
process involving malaria or documentation of any residuals 
relating to any previously active process.


CONCLUSION OF LAW

The schedular criteria for an initial compensable evaluation 
for residuals of malaria are not met.  38 U.S.C.A. §§ 1155, 
5100-5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.88b, Diagnostic Code 6304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court acknowledged in Pelegrini 
that where the § 5103(a) notice was not mandated at the time 
of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In a July 2006 
letter, and in the March 2008 supplemental statement of the 
case (SSOC), the RO provided the veteran with notice 
consistent with the Court's holding in Dingess/Hartman.  
Further, as the appellant's claim for an initial compensable 
evaluation for residuals of malaria is being denied, as set 
forth below, there can be no possibility of prejudice to him.  
As set forth herein, no additional notice or development is 
indicated in the appellant's claim. 

In a May 2004 letter, issued prior to the October 2004 rating 
decision, and in January and March 2007 letters, the RO 
informed the appellant of its duty to assist him in 
substantiating him claim under the VCAA and the effect of 
this duty upon him claim.  We therefore conclude that 
appropriate notice has been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

Furthermore, as the veteran seeks an initial compensable 
rating for residuals of malaria, the Court's holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) is not 
applicable to his claim. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background and Legal Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected residuals of malaria 
warrants a compensable disability rating.  Disability 
evaluations are determined by the application of the Schedule 
for Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the level of disability is to be based upon 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

The Board notes that this is a situation where the veteran 
has expressed continuous disagreement with the initial rating 
assignment.  The Court has addressed the distinction between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of entitlement to compensation, and a later 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (holding that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings).  See also, 
Hart v. Mansfield, 12 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The veteran's service-connected residuals of malaria are 
assigned a noncompensable rating under the provisions of 
Diagnostic Code 6304.  38 C.F.R. 4.88b, Diagnostic Code 6504.  
Under Diagnostic Code 6304, a 100 percent disability rating 
is warranted for malaria as an active disease.  Id.  Relapses 
must be confirmed by the presence of malarial parasites in 
blood smears.  Id.  Thereafter, residuals such as liver or 
spleen damage are rated under the appropriate system.  Id.

Service treatment records reflect that the veteran was 
treated for malaria in service.

Post service, VA medical records, dated from 2004 to 2007, 
indicate that, when hospitalized for treatment of chest pain 
in May 2004, a physician noted that the veteran had no 
significant past medical history.  Results of laboratory 
tests performed during these years, including liver function 
tests, were essentially normal.

A June 2004 VA medical record reflects the veteran's 
complaint of chest pain and that he got weak and shaky even 
without chest pain after working for about half an hour.  It 
was noted that he had no history of medical problems.  The 
assessment included chest pain, fatigue, and aortic stenosis.

In August 2004, the veteran underwent VA examination, and 
gave a history of treatment for malaria in service.  He had 
high fevers and chills.  He said that he had minimal residual 
from it.  His only current symtoms were that, when he had the 
flu or a cold, he got extremely feverish and had minimal 
mental status changes.  On examination, he appeared well-
nourished and developed and in no distress.  There was no 
hepatosplenomegaly, nor any abdominal tenderness or 
distension.  The diagnoses included a history of malaria with 
minimal residual.

VA outpatient records indicate that, in December 2005, the 
veteran was treated for bronchitis that he had for several 
weeks.  When initially seen, the assessment included 
bronchitis with blood-tinged sputum.  A positive microbiology 
culture was reported.  The veteran's laboratory test results 
were reviewed with him.  He was advised that his sputum 
culture was pending and he would be called if the antibiotics 
need to be changed.  The assessment at that time included 
bronchitis that was improving, coronary artery disease, 
hyperlipidemia, and panic attacks.  

During his August 2006 Board hearing, the veteran testified 
to getting colds during the winter, that frequently caused 
him to be ill for a week (see hearing transcript at pages 8-
9) and were residuals of his malaria from service.  It was 
indicated that results of blood tests, apparently in December 
2005, showed his white blood cell count was way off (Id. at 
16-17).    

In September 2006, the VA medical records show that the 
veteran was seen in the emergency room for complaints of flu 
symptoms for two to three days.  He had nausea, vomiting, and 
diarrhea with aches.  He did not want to have any blood work 
drawn and the assessment was bronchitis and enteritis.  

In April 2007, the veteran underwent VA examination.  
According to the examination report, the examiner reviewed 
the veteran's medical records.  The veteran described his 
history of an illness in Vietnam when he had severe myalgias, 
arthralgias, high fevers, and sweats, and that he was twice 
diagnosed as having malaria.  He said he was hospitalized for 
several months and treated with antibiotics for several 
months thereafter.  The veteran said that, since that time, 
when he had illnesses like the cold and flu, he developed 
high fevers, chills, and body aches.  He said even an illness 
like the cold or flu could last approximately 2 weeks.  The 
veteran worked as a body work technician and said that, if he 
had an upper respiratory infection, cold, or flu, it caused 
him to usually miss work for at least a week.  Between 
exacerbations he had no problems.  He was currently 
asymptomatic and last had an exacerbation in December 2006 
when he had a cold that progressed to body aches and chills 
that lasted approximately one week.  He denied any skin 
lesions during the illness.  

On examination, it was noted that the veteran was obese and 
in no distress.  His nutritional status was normal, with no 
residuals of malnutrition or vitamin deficiency, and his 
general appearance was very healthy.  Abdominal examination 
revealed no hepatosplenomegaly and no tenderness or 
distention.  There was full range of joint motion with no 
joint swelling.  The veteran's lungs were clear.  The 
diagnosis was history of malaria while in service.  The 
examiner noted that, as a residual of this during the 
patient's illnesses, such as the flu or cold, he got chills 
and high fevers that forced him to miss approximately one 
week of work during these episodes.  Such episodes occurred 
once a month.  

Upon review of the probative and objective evidence of 
record, the Board is of the opinion that an initial 
compensable rating is not warranted for the veteran's 
service-connected residuals of malaria.  There is no 
indication in the record that the veteran has any active 
disease or any current liver or spleen damage related to 
malaria.  The most recent VA medical records indicate that 
results of liver function tests were normal and physical 
examination of the veteran revealed no enlarged liver or 
spleen and no abdominal pain.  Although the December 2005 VA 
medical record describes a positive microbiology culture 
result, diagnoses at that time did not include any residuals 
of malaria, and there are no other relevant medical records 
that show the presence of malarial parasites in blood smears.  
Furthermore, it does not appear that the veteran has been 
actively treated for malaria at any time since service.  
Consequently, a compensable rating is not warranted.

The Board notes that the veteran's statements and those of 
his friend cannot amount to competent medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Significantly, the Board notes that, under Diagnostic Code 
6304, relapses of malaria must be confirmed by the presence 
of malarial parasites in blood smears.  In the present case, 
no such parasites were identified.  Further, recent medical 
records are negative for any current impairment attributable 
to the veteran's malaria.  In the absence of any current 
impairment, a compensable rating is not warranted.  In every 
case where the requirements for a compensable rating are not 
met, a zero percent evaluation may be assigned, even if the 
diagnostic schedule does not provide for such a 
noncompensable evaluation.  38 C.F.R. § 4.31 (2007).

In conclusion, the preponderance of the competent medical 
evidence of record is against an initial compensable rating 
for the veteran's service-connected malaria, as no current 
impairment has been demonstrated.  Moreover, the evidence is 
not so evenly balanced as to allow for the application of 
reasonable doubt.  38 U.S.C.A. § 5107(b).

Moreover, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the veteran's service-connected malaria has 
resulted in frequent hospitalizations or has interfered with 
his employment, e.g. sick leave records, wage statements, 
etc.  The Board is therefore not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (2007); See Floyd v. Brown, 8 Vet. App. 
88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 
(1996).

Finally, in view of the holding in Fenderson, the Board has 
considered whether the veteran is entitled to a "staged" 
rating for his service-connected residuals of malaria, as the 
Court indicated can be done in this type of case.  Based upon 
the record, we find that at no time since the veteran filed 
his original claim for service connection has the disability 
on appeal been more disabling than as currently rated under 
the present decision of the Board.


ORDER

An initial compensable evaluation for residuals of malaria is 
denied.


REMAND

As noted above, in an October 2007 rating decision, the RO 
granted service connection for PTSD that was awarded an 
initial 30 percent disability rating.  In a June 2008 
informal hearing presentation, the veteran's service 
representative addressed the matter of a rating in excess of 
30 percent for PTSD.  The Board construes the 
representative's June 2008 written statement as a timely 
notice of disagreement (NOD) as to the issue of entitlement 
to an initial rating in excess of 30 percent for PTSD.  
Accordingly, the Board is required to remand this issue to 
the RO/AMC for issuance of a SOC.  See Manlincon v. West, 12 
Vet. App. 238 (1999) (NOD initiates review by the Board of 
the RO's denial of the claim, and bestows jurisdiction on the 
Court, so the Board must remand such issue to the RO, for 
issuance of an SOC).

Accordingly, the case is REMANDED for the following action:

The RO/AMC should issue a statement of 
the case regarding the issue of 
entitlement to an initial rating in 
excess of 30 percent for PTSD.  Then, if, 
and only if, the veteran completes his 
appeal by filing a timely substantive 
appeal as to this issue, should that 
claim should be returned to the Board.  
If a substantive appeal is not timely 
received, the appeal should be closed by 
the RO/AMC.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this remand is to afford the veteran 
due process and the Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


